SECOND DIVISION
                                MILLER, P. J.,
                            HODGES and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 21, 2021



In the Court of Appeals of Georgia
 A21A1094. SANTORO v. THE STATE.

      HODGES, Judge.

      Following a jury trial, the Superior Court of Forsyth County entered a judgment

of conviction against Aaron James Santoro for one count each of family violence

aggravated assault (OCGA § 16-5-21 (a), (i)), family violence battery (OCGA § 16-5-

23.1 (a), (f)), and terroristic threats (OCGA § 16-11-37).1 Santoro appeals from the

trial court’s denial of his motion for new trial as amended, arguing that the evidence

was insufficient to support his convictions and that the trial court erred by: (1)

admitting allegedly improper bolstering testimony by a family violence expert; and




      1
        The jury acquitted Santoro of an additional count of family violence
aggravated assault.
(2) failing to merge his convictions for family violence aggravated assault and family

violence battery. Discerning no error, we affirm.

      Viewed in a light most favorable to the verdict,2 the evidence demonstrated that

Santoro and the victim began dating in November 2014. At some point, the victim

moved in with Santoro. Approximately one year later, Santoro became abusive,

pinning the victim to the floor when she attempted to leave, grabbing and hitting the

victim, and pulling the victim’s hair. Santoro also emotionally and verbally abused

the victim. Although the victim moved out and the relationship ended before January

2016, the two still saw each other socially.

      On the morning of January 6, 2016, the victim was at Santoro’s residence. As

the two lay in bed, the victim attempted to cuddle with Santoro, wrap her legs around

him, and place his hand on her stomach.3 The victim’s actions angered Santoro, and

he rebuffed her advance by placing his arm on her neck and choking her. The two

then rose from opposite sides of the bed, and a scuffle ensued, resulting in bruising




      2
          See, e.g., Crider v. State, 356 Ga. App. 36, 36-37 (846 SE2d 205) (2020).
      3
        The victim stated that she was pregnant and wanted Santoro, who was the
biological father, “to feel his babies.”

                                          2
to the victim’s arms and legs. During these episodes, Santoro threatened to kill the

victim. The victim fled from the residence, got into her car, and telephoned 911.

      As she sped away, she hung up on the 911 operators several times, but they

called her back in an attempt to gather additional information. When officers finally

stopped the victim, she was “crying hysterically” and “talking 100 miles a minute.”

Officers, eventually, were able to calm the victim, and she showed officers a “goose

egg” on the back of her head along with extensive bruising on her legs. The victim

further stated that Santoro would abuse her by “taking his elbow and digging it into

her legs and hitting her in the legs.” Officers then arrested Santoro at his residence.

      1. Considering Santoro’s third enumeration first,4 he contends that the evidence

was insufficient to support his convictions. This enumeration presents nothing for our

review, however, because Santoro provides neither argument explaining why the

evidence is insufficient nor precedent to support his contention, aside from citations

for the standard of review and due process generalities.

      At the outset, Santoro concedes that the “evidence is viewed in the light most

favorable to the verdict and that he no longer enjoys the presumption of

      4
        See Porter v. State, 358 Ga. App. 442, 443 (1), n. 2 (855 SE2d 657) (2021)
(“For convenience of discussion, we have taken the enumerated errors out of the
order in which [Santoro] has listed them.”) (citation and punctuation omitted).

                                          3
innocence. . . .” He likewise admits that “the credibility of a witness . . . is a matter

solely for the jury[.]” The argument that follows, however, is littered with general

statements concerning a variety of legal issues, including the availability of habeas

corpus review, the right to appeal, and the standards for ineffective assistance of

counsel, culminating in the singular statement that “the evidence was insufficient for

Santoro’s convictions to stand.”

      On its face, Santoro’s appellate brief suggests a concern that a sufficiency of

the evidence argument is frivolous.5 But as Santoro further concedes, Anders briefs

are not permitted in this Court. See Richards v. State, 288 Ga. App. 578, 579 (654

SE2d 468) (2007) (“This Court . . . has not permitted Anders motions since 1988.”);

Fields v. State, 189 Ga. App. 532, 533 (376 SE2d 912) (1988). We have found such

a brief “unduly burdensome in that it tends to force the court to assume the role of

counsel for the appellant” and to attempt review of “the entire record and transcript

with very little assistance from counsel who is in a far better position to perceive error

than is an appellate court looking at a cold record.” Fields, 189 Ga. App. at 533. Yet

despite an appellate counsel’s concern that a proposed argument may be frivolous,


      5
      The brief specifically cites Anders v. California, 386 U. S. 738 (87 SCt 1396,
18 LE2d 493) (1967).

                                            4
counsel may still “provide the court with as much guidance in reviewing the record

and transcript as would a . . . brief in any other appeal.” Id. at 534 (Banke, P. J.,

concurring in part and dissenting in part). That was not done here. See generally

Gunn v. State, 342 Ga. App. 615, 623-624 (3) (804 SE2d 118) (2017) (“[M]ere

conclusory statements are not the type of meaningful argument contemplated by our

rules[.]”) (citation and punctuation omitted).

      Under such circumstances, we do not evaluate unsupported arguments on a

defendant’s behalf because “it replaces the defendant’s or his attorney’s scrutiny of

the trial record with an appellate court’s cursory review of the record for clear and

grave injustice.” Woody v. State, 229 Ga. App. 823, 824 (1) (494 SE2d 685) (1997).

Moreover, “[i]t is not this [C]ourt’s role to speculate about the legal basis for an

appellant’s argument. . . .” Evans v. State, 2021 Ga. App. LEXIS 292, *24 (11) (a)

(859 SE2d 593) (June 17, 2021). Nor is it “the function of this Court to cull the record

on behalf of a party in search of instances of error.” (Citation and punctuation

omitted.) Prescott v. State, 357 Ga. App. 375, 380 (1) (850 SE2d 812) (2020); see

also Court of Appeals Rules 25 (c) (2) (“Any enumeration of error that is not

supported in the brief by citation of authority or argument may be deemed



                                           5
abandoned.”), 25 (c) (2) (i) (“Each enumerated error shall be supported in the brief

by specific reference to the record or transcript.”).

      Therefore, inasmuch as Santoro fails to present any meaningful argument in

support of this enumeration, it is deemed abandoned. See Gunn, 342 Ga. App. at 623-

624 (3); Court of Appeals Rule 25 (c) (2).

      2. Next, Santoro asserts that the trial court erred in admitting allegedly

improper bolstering testimony by a family violence expert “to explain the behavior

of a domestic violence victim who does not report abuse or leave the abuser. . . .” We

find no abuse of discretion.

      Before calling Beth Ready, the director of the local victim / witness assistance

program as an expert witness, the State proffered that she would testify as to the

“cycle of violence” in domestic abuse cases, including “why victims do not report

abuse or leave an abuser or even love abusers[.]” Santoro objected, arguing that the

testimony would be bolstering and that the witness could not be qualified as an

expert. The trial court initially observed that the victim

      testified that there was continued abuse. You know, why is [a] woman
      going to lay [sic] in the same bed with a man that has been continually
      abusing her? . . . [A] layperson would wonder . . . why does she want to
      cuddle up to him, you know, when he’s continuing to abuse her?

                                           6
Citing Gipson v. State,6 the trial court also reasoned that “[e]xpert testimony is

admissible to explain the behavior of a domestic violence victim who does not report

abuse or leave the abuser.” After a thorough analysis, the trial court overruled

Santoro’s objection and allowed the witness to testify. The State then tendered Ready

as an expert witness in the area of domestic violence. After Santoro conducted a brief

voir dire examination, the trial court noted Santoro’s prior objections and admitted

Ready as an expert in domestic violence.

      Under Georgia law,

      [t]o qualify as an expert generally all that is required is that a person
      must have been educated in a particular skill or profession; her special
      knowledge may be derived from experience as well as study. Formal
      education in the subject at hand is not a prerequisite for expert status.
      The trial court has broad discretion in accepting or rejecting the
      qualifications of the expert, and its judgment will not be disturbed on
      appeal absent an abuse of discretion.


(Citations and punctuation omitted.) Riley v. State, 305 Ga. 163, 166 (2) (824 SE2d

249) (2019).




      6
          332 Ga. App. 309 (772 SE2d 402) (2015).

                                           7
      Here, Santoro does not challenge Ready’s qualifications or any specific

component of her testimony. Instead, Santoro contends that Ready’s testimony

bolstered the victim’s credibility “by eliciting sympathy for her as a victim” and that,

as a result, she should not have been allowed to testify at all. “[T]he credibility of a

witness is to be determined by the jury, and the credibility of a victim may not be

bolstered by the testimony of another witness.” (Citation and punctuation omitted.)

Westbrooks v. State, 309 Ga. App. 398, 401 (2) (710 SE2d 594) (2011). “[I]mproper

bolstering occurs when a witness gives an opinion as to whether another witness is

telling the truth.” (Citation and punctuation omitted.) Id.

      In this case, Ready’s testimony offered no commentary or opinion on the

victim’s veracity. See, e.g., Wright v. State, 327 Ga. App. 658, 661 (2) (a) (760 SE2d

661) (2014) (“What is forbidden is opinion testimony that directly addresses the

credibility of the victim, i.e., ‘I believe the victim; I think the victim is telling the

truth.’”) (citation and punctuation omitted). Rather, the testimony simply described

the cycle of domestic violence “because the reasons that a victim would not

immediately leave after a violent event or report the abuse are beyond the ken of the

average layperson.” (Citation and punctuation omitted.) Gipson, 332 Ga. App. at 315



                                           8
(3).7 As a result, we find no abuse of discretion in the trial court’s decision to admit

expert testimony on the cycle of domestic violence to explain “why victims do not

report abuse or leave an abuser or even love abusers[.]”

      3. Finally, Santoro argues that the trial court erred in failing to merge his

convictions for family violence aggravated assault and family violence battery

because they were the product of a single criminal act. We are not persuaded.

      Generally, Georgia’s merger doctrine provides that “[w]hen the same conduct

of an accused may establish the commission of more than one crime, the accused may

be prosecuted for each crime.” OCGA § 16-1-7 (a). But “[w]here facts show one

crime was completed before the commission of a subsequent crime, the crimes are

separate as a matter of law, and there is no merger.” (Citation and punctuation

omitted.) Outz v. State, 344 Ga. App. 616, 617 (2) (810 SE2d 678) (2018); see also

Crider v. State, 356 Ga. App. 36, 49 (3) (846 SE2d 205) (2020) (“To avoid merger,

a deliberate interval must exist between the completion of one criminal act and the

start of a separate criminal act.”) (citation and punctuation omitted). “Whether


      7
        Santoro’s argument that Gipson is inapplicable because it applies a plain error
analysis is unavailing. Indeed, we noted that “[t]here was no error, much less plain
error, in [that] case because the trial court properly admitted the . . . expert
testimony.” (Emphasis supplied.) Gipson, 332 Ga. App. at 314 (3).

                                           9
offenses merge is a legal question, which we review de novo.” (Citation and

punctuation omitted.) Crider, 356 Ga. App. at 49 (3).

      Relevant to this appeal, a grand jury indicted Santoro for one count of family

violence aggravated battery for making “an assault upon the [victim] with an object

and instrument, to wit: the arm of the accused, which when used offensively against

a person is likely to and actually did result in strangulation, said person and the

accused not being siblings but formerly lived in the same household[.]” Santoro also

faced a charge of family violence aggravated battery for intentionally causing “visible

bodily harm, to wit: bruising and redness on and about the legs, to the [victim], by

stepping on her legs and putting his elbow on her legs, said person and the accused

formerly lived in the same household[.]”

      The evidence revealed that the victim attempted to cuddle with Santoro as the

two lay in bed. Santoro rejected the victim’s advance and began to strangle her with

his arm. Once this episode concluded, the two got out of bed on opposite sides and

a struggle ensued, during which Santoro physically attacked the victim, resulting in

injuries. Because the record demonstrates that the initial act of strangulation had been

completed by the time the struggle began, and the two acts were therefore separated

by the deliberate interval of getting out of bed on opposite sides as opposed to a

                                          10
continuous tussle, there is no merger. See Crider, 356 Ga. App. at 49-50 (3); Outz,

344 Ga. App. at 618 (2).

      In sum, we conclude that Santoro has abandoned any arguments concerning the

sufficiency of the evidence. In addition, the trial court did not abuse its discretion in

admitting expert testimony to explain the cycle of domestic violence to the jury.

Finally, there is no merger of Santoro’s convictions for family violence aggravated

assault and family violence aggravated battery. Therefore, we affirm the trial court’s

order denying Santoro’s motion for new trial as amended.

      Judgment affirmed. Miller, P. J., and Pipkin, J., concur.




                                           11